Citation Nr: 1311857	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a snakebite.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the claimed disabilities.  The matter has since been transferred to the RO in Muskogee, Oklahoma.

A video-conference hearing was held in January 2012 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicated the Veteran's claims on the merits.

First, the Veteran stated that he was bitten by a snake during service sometime around July or August of 1972 or in July 1973 and that he was hospitalized at Fort Bliss, Texas, for treatment.  The service treatment records do not contain these specific records.  However, in a December 1973 medical history report, the Veteran reported a prior hospitalization for a snakebite.  Therefore, on remand, the AMC/RO should make the necessary inquiries to determine whether there are any records associated with a hospitalization at Fort Bliss, Texas, for the applicable periods.

In addition, the Veteran testified that he was treated at the VAMC in Lubbock, Texas in 2000 or 2001.  He also reported receiving treatment from his wife's family doctor, Dr. McDonnell, during this same time period.  These records are not associated with the claims file, and VA has a duty to assist the Veteran to attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  Therefore, on remand, these additional records should be located and obtained.

With respect to residuals of a snakebite, the Veteran testified that his current problems include twitching of his eyes.  VA treatment records show that he was diagnosed as having blepharospasms of the left eye in August 2004.  At his hearing, the Veteran stated that he was treated for his eyes at the VA in Lubbock, and then at Amarillo Hospital and at a medical center in Big Springs.  These records should be obtained on remand.  

Finally, the Veteran underwent a general VA examination in April 2009.  However, the examination report reflects that the Veteran declined to participate in the mental status portion of the examination.  The Veteran has testified as to psychiatric symptoms he associates with a snakebite in service, and he is competent to offer testimony regarding his symptoms and the snakebite.  Therefore, he should be afforded a VA examination to determine whether he is currently diagnosed with a psychiatric condition, and whether that condition is related to a snakebite service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He should also be afforded an additional VA examination to determine if he has any current residuals of an in-service snake bite and/or any knee disorder related to in-service ruck marches and rappelling from helicopters. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to locate any service treatment records (to include all clinical and hospitalization records) pertaining to a hospitalization at Fort Bliss, Texas, for the period from June 1972 through September 1972 or from June 1973 through September 1973.  These attempts should include contacting the National Personnel Records Center (NPRC), the Army, or any other appropriate agency.  All efforts to obtain these records should be fully documented, and the Army, NPRC, and any other agencies contacted must provide a negative response if the requested records are not available.  If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the claims file.

2.  The RO/AMC should obtain the Veteran's treatment records from the Lubbock VA Medical Center, dated since 2000.  If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the claims file.

3.  The RO/AMC should obtain the Veteran's treatment records from Dr. McDonnell for the period 2000 and 2001; from Amarillo Hospital; and from the medical center in Big Springs.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed acquired psychiatric disorder had its clinical onset during the Veteran's active service or is related to a snakebite in service.  For the purpose of this examination only, the examiner should presume that the Veteran was bitten by a snake in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. 

5.  Schedule the Veteran for a VA general medical examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran has any current residuals of an in-service snake bite (to include any eye spasms, scars, neurological problems, etc.)  For the purpose of this examination only, the examiner should presume that the Veteran was bitten by a snake in service.

The examiner must also identify all current knee disorders found to be present.  If a current left or right knee disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury, to include ruck marches and rappelling from helicopters.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. 

6.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

7.  Finally, after completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

